Exhibit 99.1 Investor Inquiries: Gregory C. Thompson (440) 329-6111 INVACARE CORPORATION REPORTS FOURTHQUARTER RESULTS ELYRIA, Ohio – (January 30, 2008) – Invacare Corporation (NYSE: IVC) today announced its financial results for the fourth quarter and twelve months ended December 31, 2007. The following Financial Highlights should be read in conjunction with the Condensed Consolidated Statements of Operations and Balance Sheets and related Reconciliation Tables included elsewhere in this press release. FINANCIAL HIGHLIGHTS (In thousands, except per share data) Three Months Ended December 31, Twelve Months Ended December 31, 2007 2006 2007 2006 Net Sales $ 426,762 $ 385,105 $ 1,602,237 $ 1,498,035 Net earnings (loss) per share – assuming dilution $ .22 $ (10.61 ) $ .04 $ (10.00 ) Net earnings (loss) $ 7,001 $ (337,627 ) $ 1,190 $ (317,774 ) Adjusted earnings per share(a), (d) $ .62 $ .33 $ 1.34 $ 1.18 Adjusted net earnings(b), (e) $ 19,861 $ 10,403 $ 42,905 $ 37,753 Adjusted EBITDA(f) $ 43,805 $ 27,802 $ 132,671 $ 121,071 Free cash flow(c) $ 44,414 $ 23,399 $ 72,539 $ 52,898 CONSOLIDATED RESULTS Earnings per share on a GAAP basis for the fourth quarter were $.22 ($7.0 million net earnings) as compared to a loss per share for the same period last year of $10.61 ($337.6 million net loss).Adjusted earnings per share(a)were $.62 for the fourth quarter of 2007 as compared to $.33 for the fourth quarter last year.Adjusted net earnings(b)for the quarter were $19.9 million versus $10.4 million last year.The fourth quarter 2007 net earnings and adjusted net earnings(b)include an additional $.9 million attributable to the one-time tax benefit associated with new tax laws enacted in Germany which reduced the Company’s tax rate and the corresponding German net deferred tax credits.Adjusted earnings per share(a)excluding the one-time tax benefit were $.59 for the fourth quarter of 2007. Net sales for the quarter increased 10.8% to $426.8 million versus $385.1 million last year.Foreign currency translation increased net sales by five percentage points.Organic net sales for the quarter grew 6.0% over the same period last year driven primarily by European organic net sales growth of 9.8% and Invacare Supply Group (ISG) net sales growth of 14.2%.European net sales growth continues, resulting from volume increases in most regions.ISG growth continues mainly due to home delivery program sales to large providers and volume increases inenterals and diabetic product lines.North America/HME (NA/HME) organic net sales increased by 2.8% for the quarter, the first quarter over quarter increase this year, reflecting the improved stability and sequential improvement of this business segment as compared to a revenue decline in the first nine months of the year of 3.3%. The Company achieved its cost reduction and profit improvement initiatives established at the beginning of the year.The benefits achieved from the cost reduction initiatives, principally related to product sourcing savings, headcount reductions, and manufacturing consolidation, totaled $40 million for 2007, which was slightly better than the Company’s expectations.However, as expected, a significant portion of this benefit was offset by continued pricing pressures and product mix shift toward lower margin product in the U.S. as a result of Medicare related reimbursement changes. Gross margin as a percentage of net sales for the fourth quarter was higher by 2.9 percentage points compared to last year’s fourth quarter, primarily due to cost reduction activities, offset by higher volume discounts related to increased sales to national providers in the Respiratory product line and continued competitive pricing pressures in the U.S.Margins were also favorably impacted by .8 of a percentage point from insurance and asset recoveries related to an embezzlement, which was disclosed earlier this year, at one of the Company’s foreign facilities. Selling, general and administrative expense (SG&A) decreased 18.3% to $92.7 million in the quarter compared to $113.5 million in the fourth quarter last year.Foreign currency translation increased SG&A expense by three percentage points, while acquisitions increased SG&A expense by less than one percentage point.SG&Adecreased when compared to the fourth quarter of last year as a result of recording an incremental reserve related to accounts receivable of approximately $26.8 million pre-tax in the prior year.After adjusting for this item, along with foreign currency translation and acquisitions, SG&A increased 2.0%.SG&A benefited in the quarter from a one-time gain of $4.0 million resulting from debt cancellation related to a development stage company which the Company consolidated in accordance with the provisions of FASB Interpretation No. 46, Consolidation of Variable Interest Entities (FIN 46). This benefit was offset by an increase in bonus expense of $3.0 million, increased bad debt expense of $1.4million, and legal and professional expenses related to the settlement of the embezzlement noted above of $1.0 million. Earnings per share on a GAAP basis for the year ended December 31, 2007 were $.04 ($1.2 million net earnings) as compared to a loss per share for the same period last year of $10.00 ($317.8 million net loss). Adjusted earnings per share(d)were $1.34 for 2007 as compared to $1.18 last year.Adjusted net earnings(e)for the year ended December 31, 2007were $42.9 million versus $37.8 million last year.The 2007 net earnings and adjusted net earnings(e)include a one-time net tax benefit recorded in the third and fourth quarters of $7.2 million ($.22 per share benefit), primarily attributable to new German tax laws enacted which reduced the Company’s tax rate and German net deferred tax credits.Adjusted earnings per share(d), excluding the one-time net tax benefit, were $1.12 for 2007.Net sales for 2007 increased 7.0% to $1.6 billion versus $1.5 billion last year.Acquisitions increased net sales by one percentage point and foreign currency translation increased net sales by three percentage points. A. Malachi Mixon, III, Chairman and Chief Executive Officer, stated, “I am extremely proud that our management team met and exceeded challenging commitments for adjusted earnings per share(d),free cash flow(c),and cost reduction.Invacare’s performance was better than expected as a result of continued execution of our cost reduction programs totaling $40 million for the year.We are also encouraged by the improving organic net sales growth trends.As well, during 2007, two national accounts have made significant purchases of our HomeFill®oxygen technology.European business continues to perform well with improved sales and earnings over last year.We also generated strong free cash flow(c), totaling $44 million for the quarter and $73million for the year, driven by stronger than expected cash collections on receivables and by inventory reductions.This enabled the Company to reduce debt in the quarter by approximately $38 million.Cost reduction and reducing our debt levels were our top priorities for 2007 and we were successful in achieving both.” NORTH AMERICA/HME (NA/HME) For the quarter ended December 31, 2007, NA/HME net sales increased 4.7% to $172.8 million compared to $165.1 million in the same period last year, driven primarily by sales increases in the Rehab and Standard product lines.Foreign currency increased net sales by one percentage point,while acquisitions increased net sales by less than a percentage point.Standard product line net sales for the fourth quarter increased 4.9%compared to the fourth quarter of last year driven by increased volumes in manual wheelchairs, patient aids and beds, along with stable pricing.Rehab product line net sales increased by 5.6% compared to the fourth quarter last year despite competitive pricing reductions resulting from Medicare reimbursement changes.Excluding consumer power products, Rehab product line net sales increased 12% driven by volume increases in custom power and custom manual wheelchairs,as well as seating systems, and benefited from new product introductions and market share gains.However, this increase was partially offset by continued volume declines in the consumer power product line, primarily with national providers, along with competitive price reductions implemented in late 2006 due to Medicare reimbursement changes for these products.Respiratory product line net sales declined 6.2% due to reduced unit volumes of oxygen concentrators resulting from the loss of one large national provider, continued inventory utilization programs by providers, and pricing declines in concentrators. HomeFill®oxygen system net sales increased for the quarter by 20.0%due to increased purchases by a large national provider. For the quarter, NA/HME earnings before income taxes were $8.6 million, excluding restructuring charges of $.2 million pre-tax, as compared to loss before income taxes of $328.9 million last year, excluding restructuring charges of $3.6 million pre-tax. Loss before income taxes for the quarter ended December 31, 2006 also included charges of $26.8 million pre-tax accounts receivable reserve and a $300.4 million pre-tax impairment charge related to goodwill and other intangible assets.Excluding these items, loss before income taxes was$1.8 million in the fourth quarter.The increase in earnings before income taxes of $10.4million after these adjustments was the result of cost reduction programs, increased volumes, and insurance and asset recoveries related to embezzlement at one of the Company’s foreign facilities. For the year, NA/HME net sales decreased 1.2% to $668.3 million versus $676.3 million last year.Foreign currency increased net sales by one percentage point while acquisitions increased net sales by less than one percentage point.Earnings before income taxes increased to $14.7 million, excluding restructuring charges of $3.9 million pre-tax, versus a loss of $306.2 million last year, excluding restructuring charges of $9.6million pre-tax.Loss before income tax for the year ended December 31, 2006 also included charges of $26.8 million pre-tax accounts receivable reserve and $300.4 million pre-tax impairment charge related to goodwill and other intangible assets.Excluding these items, earnings before income taxes were $21.0million last year. INVACARE SUPPLY GROUP (ISG) ISG net sales for the quarter increased 14.2% to $68.6 million compared to $60.0 million last year driven by an increase in home delivery program sales primarily with larger providers and volume increases inenterals and diabetic product lines.Earnings before income taxes for the quarter increased slightly to $.8 million ascompared to $.7 million last year, excluding restructuring charges of $.3 million pre-tax, as a result of increased volumes. For the year, ISG net sales increased 12.6% to $257.0 million versus $228.2 million last year.Earnings before income taxes decreased to $3.3 million as compared to $4.3 million last year, excluding restructuring charges of $.1 and $1.0 million pre-tax, respectively. INSTITUTIONAL PRODUCTS GROUP (IPG) IPG net sales for the quarter decreased by 5.6% to $23.1 million compared to $24.5 million last year primarily due to reduced purchasing by a large national account.The introduction of new bed productsduring the fourth quarter offset a portion of the decline.Foreign currency translation increased net sales by four percentage points.Earnings before income taxes decreased to $.1 million, as compared to $.8 million last year as a result of volume reductions, unfavorable foreign currency exchange rate movement of the Canadian dollar and incremental costs related to new product introductions. For the year, IPG net sales decreased 4.7% to $89.0 million versus $93.5 million last year.Earnings before income taxes decreased to $1.0 million, excluding restructuring charges of $.2 million pre-tax, as compared to $4.8 million last year. EUROPE For the quarter, European net sales increased 19.7% to $139.2 million versus $116.3 million last year.Foreign currency translation increased net sales by ten percentage points.For the quarter, earnings before income taxes were $14.2 million, excluding restructuring charges of $1.4 million pre-tax, as compared to $11.4 million last year, excluding restructuring charges of $6.4 million pre-tax.Net sales performance continues to be strong in most regions and increased profits were driven by volume increases, cost reduction initiatives and a weakening U.S. dollar. For the year, European net sales increased 15.7% to $498.1 million versus $430.4 million last year.Foreign currency translation increased net sales by eight percentage points. Earnings before income taxes were $40.7million, excluding restructuring charges of $4.5 million pre-tax, as compared to $34.7 million last year, excluding restructuring charges of $8.7 million pre-tax. ASIA/PACIFIC For the quarter, Asia/Pacific net sales increased 20.1% to $23.0 million versus $19.2 million last year.Foreign currency increased net sales by fifteen percentage points.For the quarter, loss before income taxes was $1.7 million, excluding restructuring charges of $1.3 million pre-tax, as compared to pre-tax loss of $.9million last year, excluding restructuring charges of $1.0 million pre-tax.Performance in this region continues to be negatively impacted by U.S. reimbursement uncertainty in the consumer power wheelchair market, resulting in decreased sales of microprocessor controllers by Invacare’s New Zealand subsidiary along with negative foreign currency impacts.The Company is taking aggressive action to further reduce costs by moving its New Zealand manufacturing to China with completion expected by July 2008. For the year, Asia/Pacific net sales increased 29.0% to $89.8 million versus $69.6 million last year.Foreign currency increased net sales by thirteen percentage points and acquisitions increased net sales by nineteen percentage points.Loss before income taxes was $3.9 million, excluding restructuring charges of $2.8 million pre-tax, as compared to a pre-tax loss of $5.4 million last year, excluding restructuring charges of $1.9 million pre-tax. FINANCIAL CONDITION Total debt outstanding was $537.9 million at the end of the year, resulting in a debt-to-total-capitalization ratio of 49.3% versus 54.1% at the end of 2006, and 53.1% at the end of the third quarter of this year.The Company reduced debt outstanding by $38.2 million during the quarter as a result of significant positive cash flow generation. The Company generated $44.4 million of free cash flow(c)in the fourth quarter and $72.5 million for the year. The improvement in the fourth quarter free cash flow(c),as compared to the third quarter free cash flow(c)of $29.0 million, was principally due to increased earnings and improved working capital management primarily in accounts receivable and inventory. Days sales outstanding improved by four days to 62 days versus 66 days last year.Inventory turns were 4.9 versus 4.4 at the end of last year.The Company’s cash and cash equivalents at the end of the year were approximately $62.5 million, down from $82.4 million at the end of last year. OUTLOOK Cost reduction initiatives were the Company’s primary focus during 2007 and will continue to be a priority in 2008.The successful implementation of the 2007 cost reductions improved the Company’s operating margin by approximately $40 million.These initiatives included: · Product line rationalization; · Expanded outsourcing; · Rationalization of facilities; · Supply chain simplification / rationalization; and · Organization and infrastructure rationalization. The incremental annualized savings from these initiatives should improve the Company’s operating margins in 2008 by approximately $15 million.In addition, the Company has identified new cost reduction initiatives which should result in additional savings in 2008 of at least $20 million.However, it is anticipated that the benefit to operating margins realized from these initiatives will be tempered by continuing reimbursement uncertainties, primarily the implementation of competitive bidding in the U.S., and continued global pricing pressures in the industry. With these factors in mind, the Company is providing the following guidance: · Organic growth in net sales of 4% to 5%, excluding the impact from acquisitions and foreign currency translation adjustments; · Effective tax rate on adjusted earnings of 20% to 25%; · Adjusted earnings per shareof $1.35 to $1.50; and · Free cash flow(c) between $45 million and $55 million. Commenting on the Company’s anticipated results, Mixon said, “In 2008, cost reduction and reducing our debt levels will continue to be our top priorities. We are hopeful that successful execution will ultimately enable us to return to unsecured borrowing status. We expect the Company’s adjusted earnings per share, excluding the one time German tax benefit in 2007,to increase significantly due to a continuation of our cost reduction efforts and modest organic sales growth.Our European businesses performed well in 2007 with strong top-line growth and improving profitability, and we expect more of the same in 2008 from Europe.We remain cautious regarding the impact of the potential reimbursement changes in the U.S. market and the continued pricing pressures. The Centers for Medicare and Medicaid Services (CMS) continues to move forward with the implementation of competitive bidding in 10 Metropolitan Statistical Areas (MSAs) with the bid awards effective as of July 1, 2008, and an additional 70 MSAs in 2009.There is discussion in Washington regarding the possibility of proposed Medicare changes later this year, particularly with regard to oxygen and power wheelchairs.We continue to work for the industry and lobby against oxygen reimbursement reductions and against elimination of the power wheelchair first month purchase option.We are also lobbying for modification to the competitive bidding program to ensure small business participation and consumer access.At this point, it is still possible oxygen reimbursement cuts will be included in a Medicare bill, as could the power wheelchair issue.We continue to believe that should reimbursement reductions occur, new oxygen technologies such as our HomeFill®product will remain at current reimbursement levels. As we enter 2008, we are confident that continued cost reduction initiatives and modest organic growth should position us for solid earnings improvement throughout the year.” (a) Adjusted earnings per share (EPS) for the quarter is a non-GAAP financial measure which is defined as net earnings excluding the impact of restructuring charges ($3.0 million pre-tax for the quarter ended December 31, 2007 as compared to $11.3 million pre-tax for the quarter ended December 31, 2006), debt finance charges, interest and fees associated with the Company’s debt refinancing ($3.7 million pre-tax for the quarter ended December 31, 2006), incremental accounts receivable reserve ($26.8 million pre-tax for the quarter ended December 31. 2006), asset write-downs related to goodwill and other intangible assets ($300.4 million pre-tax for the quarter ended December 31, 2006) and tax valuation allowances divided by weighted average shares outstanding – assuming dilution.This financial measure is reconciled to the related GAAP financial measure in the “Reconciliation” table included after the Condensed Consolidated Statement of Operations included in this press release. (b) Adjusted net earnings for the quarter is a non-GAAP financial measure which is defined as net earnings excluding the impact of restructuring charges ($3.0 million pre-tax for the quarter ended December 31, 2007 as compared to $11.3 million pre-tax for the quarter ended December 31, 2006), debt finance charges, interest and fees associated with the Company’s debt refinancing ($3.7 million pre-tax for the quarter ended December 31, 2006), incremental accounts receivable reserve ($26.8 million pre-tax for the quarter ended December 31, 2006), asset write-downs related to goodwill and other intangible assets ($300.4 million pre-tax for the quarter ended December 31, 2006) and tax valuation allowances.This financial measure is reconciled to the related GAAP financial measure in the “Reconciliation” table included after the Condensed Consolidated Statement of Operations included in this press release. (c) Free cash flow is a non-GAAP financial measure, which is defined as net cash provided by operating activities, excluding cash related restructuring activities less purchases of property and equipment, net of proceeds from sales of property and equipment.This financial measure is reconciled to the related GAAP financial measure in the “Reconciliation” table included after the Condensed Consolidated Balance Sheets included in this press release. (d) Adjusted earnings per share (EPS) for the year is a non-GAAP financial measure which is defined as net earnings excluding the impact of restructuring charges ($11.4 million pre-tax for the year ended December 31, 2007 as compared to $21.3 million pre-tax for the year ended December 31, 2006), debt finance charges, interest and fees associated with the Company’s debt refinancing ($13.4 million pre-tax for the year ended December 31, 2007 and $3.7 million pre-tax for the year ended December 31, 2006), incremental accounts receivable reserve ($26.8 million pre-tax for the year ended December 31, asset write-downs related to goodwill and other intangible assets ($300.4 million pre-tax for the year ended December 31, 2006) and tax valuation allowances divided by weighted average shares outstanding – assuming dilution.This financial measure is reconciled to the related GAAP financial measure in the “Reconciliation” table included after the Condensed Consolidated Statement of Operations included in this press release. (e) Adjusted net earnings for the year is a non-GAAP financial measure which is defined as net earnings excluding the impact of restructuring charges ($11.4 million pre-tax for the year ended December 31, 2007 as compared to $21.3 million pre-tax for the year ended December 31, 2006), debt finance charges, interest and fees associated with the Company’s debt refinancing ($13.4 million pre-tax for the year ended December 31, 2007 and $3.7 million pre-tax for the year ended December 31, 2006), incremental accounts receivable reserve ($26.8 million pre-tax for the year ended December 31, asset write-downs related to goodwill and other intangible assets ($300.4 million pre-tax for the year ended December 31, 2006) and tax valuation allowances.This financial measure is reconciled to the related GAAP financial measure in the “Reconciliation” table included after the Condensed Consolidated Statement of Operations included in this press release. (f)
